Title: To Thomas Jefferson from Col. William Fleming, 14 June 1781
From: Fleming, William
To: Jefferson, Thomas


        
          Sir
          Stanton June 14th. 1781.
        
        I was honored with your favour of June 9th. and two packages of publick papers. From the pressing instances of the Marquis for rifle men, by a resolve of the Legislative, the Militia of Pittsilvania, Henry, Amherst and Albemarle below the Mountain and of Botetourt, Rockbridge, Augusta, Rockingham, Frederick, Hampshire, Berkly and Shenando above the Mountain, are caled into the field. Many of them will join the Marquis this day, and I expect the whole of them in Six or Seven days more. I will mention the counties of Orange Faquier Loudon and Spotsylvania to the board, when there is one. The present vacancies are filled up with Colo. Wm. Cabel, Saml. McDowal and Mr. Hardy. The inclosed paper came under cover from Our members in Congress of the 29th. of May. In theirs, mention is made of a letter from the King of France of a late date to Congress the contents of which will be sent to the respective legislatures, without hinting the purport. No Steps have yet been taken relative to the Flags. Mr. Braxtons remittance only  reached them the 28th of May, and on Account of the great depriciation they have declined receiving it, unless Mr. Braxtons Agent will make the payment on equitable principles. A letter from Colo. Arthr. Campbell of a private nature accompanies this. I have the honor to be with great esteem. Your most obt. Humble Servt.,
        
          Willm. Fleming
        
      